J-A17020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NASEEMA SAMI                               :
                                               :
                       Appellant               :   No. 86 EDA 2022

       Appeal from the Judgment of Sentence Entered November 5, 2021
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0003563-2019


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 21, 2022

        Appellant Naseema Sami appeals from the judgment of sentence

imposed after she was found guilty but mentally ill1 of first-degree murder and

related offenses.      Appellant argues that the trial court erred in admitting

expert testimony without conducting a Frye2 hearing, claims that the

Commonwealth’s expert lacked any factual basis for his opinion, and

challenges the weight of the evidence. We affirm.

        The trial court summarized the underlying facts of this matter as follows:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that a finding of “guilty but mentally ill” is the equivalent of a
traditional guilty verdict. See Commonwealth v. Sohmer, 546 A.2d 601,
607 (Pa. 1988) (explaining that “the only effect of a verdict of guilty but
mentally ill is to trigger an inquiry at the time of sentencing to determine the
defendant’s mental status at the time of the sentencing phase”).

2   Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
J-A17020-22


       Appellant’s convictions arose out of the death of two elderly
       victims, Lila Frost and Lorraine Gigliello, on March 7, 2019. On
       that date, acting under acute delusions and an associated intense
       sense of fear, Appellant along with her six-year-old son, went to
       the residence of her former landlord, Ms. Frost, located at 10 West
       Indian Lane, West Norriton, Montgomery County. She entered
       Ms. Frost’s residence through an unlocked door, and no one was
       home. A short time later, Ms. Frost’s best friend, Ms. Gigliello,
       came by and encountered Appellant there.              Ms. Gigliello
       recognized Appellant as having been a former tenant, but at some
       point Ms. Gigliello attempted to call police. Appellant knocked the
       phone from her and a physical fight ensued. Ms. Frost came home
       and attempted to break up the fight, but Appellant also attacked
       Ms. Frost. Both victims suffered fatal injuries and died.

       Appellant remained on the scene and cleaned up much of the
       blood there. In the ensuing days, Appellant sent several texts
       messages using Ms. Frost’s phone, to give the illusion that Ms.
       Frost was still alive. She also sent several texts to her ex-husband
       and to her son’s school, to explain his absence. On March 10,
       2019, police were alerted by a request for a welfare check on Ms.
       Frost.   After gaining entry into the home, Appellant was
       discovered under the bed with her son, and the two dead bodies
       were located in the residence. Appellant was arrested at the
       scene.

Trial Ct. Op., 3/14/22, at 1-2.

       Appellant was subsequently charged with two counts each of first-

degree murder and third-degree murder, and one count each of criminal

trespass, endangering the welfare of a child, possession of an instrument of

crime, and tampering with evidence.3 Prior to trial, Appellant filed a notice of

insanity defense and a report prepared by defense expert Dr. David DeMatteo,

who concluded that Appellant satisfied the diagnostic criteria for Delusional

Disorder. See DeMatteo Expert Report at 25. Dr. DeMatteo also stated that
____________________________________________


3 18 Pa.C.S. § 2502(a), 2502(c), 3503(a)(1)(i), 4304(a)(1), 907(a), and
4910(1), respectively.

                                           -2-
J-A17020-22



Appellant had been experiencing delusional beliefs and intense paranoia at the

time of the instant offenses such that “her ability to understand the

nature/wrongfulness of her actions was significantly compromised due to her

severe mental illness.” Id. at 25.

      The Commonwealth’s expert, Dr. John O’Brien, submitted a report in

which he offered the following opinion:

      It is my opinion that the most appropriate diagnosis for
      [Appellant’s] array of symptoms at the time of the offense and
      preceding it is Substance Intoxication/Substance Induced
      Psychotic Disorder. It is my opinion that those symptoms were
      the result of voluntary intoxication utilizing marijuana and very
      possibly other drugs.

      Regardless of how one diagnoses [Appellant], it is clear to me that
      at the time of the offense, she was able to appreciate the nature
      and quality of her acts in connection with the physical altercations
      that she had on March 7, 2019 with Lorraine Gigliello and Lila Frost
      which resulted in their deaths. My evaluation of [Appellant]
      indicates that throughout the period of time that she was
      symptomatic she maintained sensitivity to and awareness of
      potential illegal or wrongful behaviors. It is my opinion that at the
      time of the offense she was able to appreciate the wrongfulness
      of her acts under generally accepted societal standards, even if
      she felt justified in killing Ms. Gigliello and Ms. Frost in self-defense
      arising out of their behavior toward her and the paranoid
      symptoms she was experiencing during that period of time. While
      [Appellant’s] ability to conform her conduct to the requirements
      of the law may have been compromised at the time of the offense,
      it is my opinion that it was compromised by her voluntary use of
      drugs.

      All the aforementioned opinions are rendered to a reasonable
      degree of medical and psychiatric certainty.

O’Brien Expert Report at 25.




                                       -3-
J-A17020-22



      Appellant subsequently filed a motion in limine seeking to exclude any

reference to drugs other than marijuana, claiming that there was no evidence

that she had used cocaine or methamphetamine at or near the time of the

murders. Appellant’s Pre-Trial Mot. in Limine, 11/24/19, at 15. Appellant also

asked the trial court to exclude any reference to the marijuana as the cause

of the incident and requested a Frye hearing to determine whether it was

scientifically accepted that marijuana can cause extreme violence. Id. at 18.

      The Commonwealth also filed a pre-trial motion seeking to admit

evidence concerning Appellant’s drug use. Commonwealth’s Pre-Trial Mot.,

12/13/19, at 14. Specifically, the Commonwealth sought to admit the drug

paraphernalia found in Appellant’s home and statements from family members

about Appellant’s prior drug use, including marijuana, methamphetamines,

and cocaine. Id. at 17-20.

      On January 3, 2020, the trial court entered an order stating that the

Commonwealth was prohibited from “questioning, referencing, arguing or

eliciting testimony or presenting evidence regarding any drug possession or

use by defendant other than marijuana.” Trial Ct. Order, 1/3/20, at 1-4. The

court also ruled that Dr. O’Brien was prohibited “from referencing or testifying

at trial about any other drugs or drug paraphernalia besides marijuana.” Id.

at 5. The Commonwealth subsequently filed an interlocutory appeal, and this

Court affirmed the trial court’s ruling. See Commonwealth v. Sami, 243

A.3d 991, 1000-01 (Pa. Super. 2020) (concluding that the trial court properly

denied the Commonwealth’s request to introduce evidence or expert

                                     -4-
J-A17020-22



testimony suggesting that Appellant “possessed and used drugs other than

marijuana”).

     The trial court conducted a pre-trial motions hearing on May 5, 2021.

At that time, the Commonwealth argued that the evidence concerning

Appellant’s past marijuana use was admissible to establish intent under

Pa.R.E. 404(b). See N.T. Mot. Hr’g, 5/5/21, 7-14. The Commonwealth also

asserted that the marijuana evidence would provide the factual basis for Dr.

O’Brien’s expert opinion regarding Appellant’s diagnosis.       Id. at 13.    In

response, Appellant argued that there was no causal connection between

Appellant’s previous marijuana use and the facts of the underlying crime. See

id. at 14-24. Ultimately, on May 10, 2021, the trial court issued an order

granting   the   Commonwealth’s   motion      to   admit   evidence   concerning

Appellant’s marijuana use. See Trial Ct. Order, 5/10/21, at 1. Specifically,

the trial court explained: “There is a factual nexus to support admitting the

marijuana evidence. The marijuana evidence is relevant, and not too remote

in time from the date of the crime. Additionally, the marijuana evidence is

not speculative.” Id.

     The matter proceeded to a non-jury trial on November 1, 2021. At trial,

the Commonwealth presented testimony from police officers who investigated

the murders and took Appellant’s statement following her arrest.             The

Commonwealth also introduced Appellant’s statement to police, which

included a detailed account of the murders.




                                    -5-
J-A17020-22



      The trial court summarized the evidence relating to Appellant’s mental

state as follows:

      Ibraheem Choudhry, Appellant’s brother, testified that prior to the
      murders, he observed that Appellant had acted strangely, such as
      asking him to remove tracking devices from vehicles, because she
      believed that someone from the government had been following
      her. On February 23, 2019, Appellant alleged that their mother
      had inappropriately touched her son, N.S. Ibraheem called his
      friend, Sergeant Roche, and they entered a ChildLine complaint to
      have the allegation investigated.

      Officer Nicholas Campitelli of the East Coventry Township Police
      Department in Chester County, received the ChildLine referral
      involving N.S. On March 1, 2019, Officer Campitelli contacted
      Appellant, and scheduled a forensic interview for N.S. on March 7,
      2019 at 1:00 p.m. The officer attempted to contact Appellant
      several times to confirm the meeting, but he never received a
      response until March 7, 2019 at about 8:00 a.m. In that phone
      conversation, Appellant told Officer Campitelli that she was feeling
      overwhelmed. The officer described her as sounding nervous and
      upset. When he asked if he could help, Appellant hung up.

      At around 9:00 or 10:00 a.m., Officer Campitelli called Ibraheem.
      The officer relayed to Ibraheem that he spoke to his sister, and
      that she said she didn’t feel safe, and that she didn’t know
      anywhere to go to be safe. This prompted Ibraheem to call his
      sister, and he arranged to meet her at his work, in the parking lot.
      Ibraheem testified that Appellant seemed nervous, and that she
      thought someone from the government was following her. At
      some point Appellant got back into her car, said she was going to
      their parents’ house, and drove away at a high rate of speed.
      Appellant never did go to their parents’ house. Ibraheem spoke
      again to Officer Campitelli, and told him that Appellant was acting
      erratically, and driving carelessly with her son in the car.
      Ibraheem was concerned with Appellant’s and N.S.’s wellbeing, so
      he and Officer Campitelli tried to arrange mental health help that
      day, but none of these attempts were successful.

      Ibraheem testified that he knows his sister has used marijuana in
      the past. On March 12, 2019, two days after her arrest, he went
      to her residence to get a few things for N.S., and while there he
      saw marijuana paraphernalia. Appellant’s ex-husband, Nathan


                                     -6-
J-A17020-22


     Skacel, also testified at trial that he knew Appellant to be a
     marijuana user while they were married, but could not testify as
     to her marijuana usage after their divorce in 2016. He also
     observed the marijuana paraphernalia at Appellant’s residence on
     March 12, 2019, when he went there with Ibraheem.

     After the Commonwealth rested, Appellant took the stand and
     testified in her own defense. Appellant admitted to being an
     occasional marijuana user in 2019, although she denied using it
     on March 7, 2019.       On cross-examination, Appellant didn’t
     remember the last date of her marijuana use, but stated that it
     was probably the last time she had her menstrual cycle.

     In support of her insanity defense, defense expert, Dr. David
     DeMatteo, an expert in the field of forensic psychology, testified.
     Dr. DeMatteo opined that Appellant suffered from delusional
     disorder, persecutory type with bizarre content. He further
     explained that there’s a variant of delusional disorder described in
     the literature, Capgras syndrome, which is the belief that people
     they know have been replaced by imposters, such as clones or
     biological twins. It was Dr. DeMatteo’s opinion that marijuana use
     could not explain Appellant’s behavior.         He concluded that
     although Appellant understood the quality of her actions, i.e., that
     punching and kicking could result in sever[e] injury or death, she
     did not understand the nature of her actions were wrong. Rather,
     she believed that she was in danger, that her son was in danger,
     that these individuals were replaced by clones, and that killing the
     victims was morally right and justified.

     On cross-examination, Dr. DeMatteo acknowledged that Appellant
     had never been treated for mental illness before the murders, but
     for a bout of depression after a break-up 15 years prior for which
     she took an antidepressant. In addition, since the time of the
     murders and her arrest, Appellant had not been treated for mental
     illness. Dr. DeMatteo concluded in his report that Appellant’s
     ability to understand the nature/wrongfulness of her actions was
     “significantly compromised,” due to her severe mental illness.

     The Commonwealth presented Dr. John S. O’Brien, as a rebuttal
     witness, and was accepted as an expert in forensic psychiatry.
     O’Brien diagnosed Appellant with suffering from a substance
     induced psychosis or paranoia at the time of murders. He
     explained the underpinnings of his diagnosis included Appellant’s
     description of having never been more terrified in her life during
     that period of time immediately preceding the offense. The doctor


                                    -7-
J-A17020-22


     opined that at the time of the murders, Appellant was acutely and
     severely symptomatic. Also crucial to his diagnosis was that after
     Appellant’s arrest and entry into custody, the acute episode
     proved to be very transitory. He explained that the episode
     started out intensely with acute symptoms that resolved without
     any intervention, and that Appellant was able to be calm,
     cooperative, and interactively appropriate with the police, who she
     previously was fearful of as imposters, when she gave them a
     statement on March 10, 2019. Dr. O’Brien opined that this is a
     typical pattern of situations involving drug use and drug induced
     psychosis or paranoia; that the person gets acutely paranoid and
     then the paranoia abates. Dr. O’Brien pointed to her correctional
     records, which demonstrated that without any treatment there
     was a prolonged period of time of absolutely no symptoms
     reported or demonstrated. This fact is consistent for someone
     who has exhibited symptoms related to drug use, once the person
     is no longer using and the drug washes out of his/her system, the
     person becomes asymptomatic or significantly less symptomatic.
     Dr. O’Brien stated that substance induced psychotic disorder
     contemplates that a person can by symptomatic from the use of
     an affecting agent, for up to 30 days. Dr. O’Brien summed up the
     rationale for his opinion, namely the transitory nature of the
     symptoms, plus the acuity, is highly suggestive of a substance
     induced psychotic disorder.

     Dr. O’Brien further opined that Appellant was aware of the
     wrongfulness of her acts. He noted that after the murders she
     cleaned up the apartment, and she covered the bodies. Then
     while she remained at the scene, she authored texts that kept
     people away. She also created an alibi for her son’s absence,
     telling her son’s school and ex-husband, that they were going to
     Disney World, trying to present a situation where [there] was no
     cause for alarm.

     Following Dr. O’Brien’s testimony, the defense presented the sur-
     rebuttal testimony of Gary Lage, Ph.D., an expert in the field of
     toxicology. Dr. Lage testified that marijuana induced psychosis is
     rare, and primarily occurs in young adolescents, from marijuana
     with high concentrations of THC, or from synthetic marijuana. He
     also believed that there was no support for Dr. O’Brien’s
     determination that Appellant suffered from substance induced
     psychosis. It was Dr. Lage’s opinion that Dr. O’Brien’s statement
     that effects of marijuana can last for 30 days is not supported by
     the scientific literature.


                                    -8-
J-A17020-22



Trial Ct. Op. at 12-17 (citations and footnotes omitted).

       On November 5, 2021, Appellant was convicted of all charges. That

same day, the trial court sentenced Appellant to aggregate term of life

imprisonment without the possibility of parole. Appellant filed a timely post-

sentence motion, which the trial court denied.

       Appellant subsequently filed a timely notice of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement. The trial court issued a Rule 1925(a)

opinion addressing Appellant’s evidentiary claims but concluding that

Appellant waived her challenge to the weight of the evidence.4

       On appeal, Appellant raises the following issues for review:

       1. Did the [trial] court err in denying [A]ppellant’s request for a
          Frye hearing requiring the Commonwealth to establish a
          scientific basis for Dr. John O’Brien’s conclusion that the killings
          in question were the result of marijuana-induced psychosis
          when no evidence existed that [Appellant] was under the
          influence of marijuana at or near the time of the offense and
____________________________________________


4 In her post-sentence motion, Appellant argued that the verdict was against
the weight of the evidence because it “was not consistent with guilty but
mentally ill, and instead was consistent with not guilty by reason of insanity.”
Appellant’s Post-Sentence Mot., 11/15/21, at 6.          In her Rule 1925(b)
statement, Appellant challenged the weight of the evidence based on her claim
that Dr. O’Brien’s diagnosis of “marijuana-induced psychosis had no factual
basis in the record and, moreover, was refuted by the uncontradicted
testimony of defense toxicology expert Gary Lage . . . .” See Rule 1925(b)
Statement, 1/24/22, at 1-2.

In concluding that Appellant waived her weight claim, the trial court explained
that Appellant’s Rule 1925(b) statement provided “an entirely different theory
as to why the weight of the evidence does not support the verdict, and as such
the issue raised on appeal was not properly preserved and this new theory
cannot be raised for the first time on appeal.” Trial Ct. Op. at 36 (citing
Pa.R.A.P. 302(a)).

                                           -9-
J-A17020-22


         no generally accepted scientific consensus exists establishing
         that marijuana use over a week before the killing could cause
         marijuana-induced psychosis at the time of the event?

      2. Did the [trial] court err in admitting the testimony of Dr. John
         O’Brien where no factual basis existed for his conclusion that
         [Appellant] was operating under the influence of marijuana at
         the time of the killing?

      3. Was the [trial] court’s verdict against the weight of the
         evidence where the evidence established that [A]ppellant was
         incapable of knowing the nature and quality of her actions or
         that her actions were wrong and the conclusion of the
         Commonwealth’s psychiatric expert that [A]ppellant was under
         the influence of marijuana which resulted in a marijuana-
         induced psychosis had no factual basis in the record and,
         moreover, was refuted by the uncontradicted testimony of
         defense toxicology expert Gary Lage that the impact of
         marijuana lasts only 3 to 4 hours with some residual effects up
         to 24 hours in rare instances and that marijuana-induced
         psychosis is extremely rare and usually occurs in younger
         people under the influence of extremely high levels of THC?

Appellant’s Brief at 3-4.

                                Frye Hearing

      In her first issue, Appellant argues that the trial court erred by denying

her request for a Frye hearing concerning Dr. O’Brien’s expert opinion on

marijuana-induced psychosis. Id. at 22. In support, Appellant notes that

there was “uncontradicted testimony [from] defense toxicologist Gary Lage

[who stated] that [] marijuana-induced psychosis occurs only in younger users

or with exposure to extremely high doses of THC.” Id. at 29. Although Dr.

O’Brien testified that marijuana “could trigger a psychotic episode lasting over

[thirty] days,” Appellant argues that there was no evidence that she “had used

marijuana within [thirty] days of the killings or, more importantly, that she


                                     - 10 -
J-A17020-22



had ingested marijuana in a dose that would have raised her THC levels to an

amount capable of causing marijuana-induced psychosis.”         Id. at 29-30.

Therefore, Appellant contends that Dr. O’Brien’s opinion relied on “the exact

sort of speculative methodology that the Pennsylvania Supreme Court and this

Honorable Court have indicated should be rejected by a trial court pursuant

to [Frye] . . .” Id. at 30.

      “When reviewing a trial court’s grant or denial of a Frye motion, an

abuse of discretion standard applies.” Walsh v. BASF Corp., 234 A.3d 446,

456 (Pa. 2020) (citation omitted).

      Rule 702 of the Pennsylvania Rules of Evidence sets forth the following

guidelines for scientific evidence and expert opinions:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized
         knowledge is beyond that possessed by the average layperson;

         (b) the expert’s scientific, technical, or other specialized
         knowledge will help the trier of fact to understand the evidence
         or to determine a fact in issue; and

         (c) the expert’s methodology is generally accepted in the
         relevant field.

Pa.R.E. 702.

      Further, this Court has explained:

      The proponent of expert scientific evidence bears the burden of
      establishing all of the elements for its admission under Pa.R.E.
      702, which includes showing that the rule in [Frye] is satisfied.
      See [Grady v. Frito-Lay, Inc., 839 A.2d 1038, 1045 (Pa. 2003)].
      Frye, which is now embodied in Pa.R.E. 702(c), instructs that the

                                     - 11 -
J-A17020-22


      court should not admit scientific evidence during trial unless the
      underlying methodology has gained general acceptance in the
      scientific community. See Commonwealth v. Topa, 369 A.2d
      1277, 1281-82 (Pa. 1977). “Frye does not apply to every time
      science enters the courtroom . . . Frye does apply, however,
      where an expert witness employs a novel scientific methodology
      in reaching his or her conclusion.” Folger ex rel. Folger v.
      Dugan, 876 A.2d 1049, 1058 (Pa. Super. 2005) (en banc)
      (citations omitted). One method to assess a Frye motion is to
      conduct a Frye hearing, although a hearing is not mandatory.

Buttaccio v. American Premier Underwriters, Inc., 175 A.3d 311, 315

(Pa. Super. 2017) (some citations omitted).

      A Frye hearing is warranted only where the trial court has articulable

grounds to believe an expert witness has not applied accepted scientific

methodology. See Commonwealth v. Bonnett, 239 A.3d 1096, 1102 (Pa.

Super. 2020), appeal denied, 250 A.3d 468 (Pa. 2021). The opposing party

must demonstrate that the testimony is based on novel scientific evidence and

that a legitimate dispute regarding the reliability of the conclusions exists. Id.

      Finally, our Supreme Court has explained:

      [T]rial courts may not question the merits of the expert’s scientific
      theories, techniques or conclusions, and it is no part of the trial
      court’s function to assess whether it considers those theories,
      techniques and/or conclusions to be accurate or reliable based
      upon the available facts and data. As is plainly set forth in Rule
      702(c), the trial court’s role is strictly limited to determining
      whether “the expert’s methodology is generally accepted in the
      relevant field.” Pa.R.E. 702(c). The trial court may consider only
      whether the expert applied methodologies generally accepted in
      the relevant field, and may not go further to attempt to determine
      whether it agrees with the expert’s application of those
      methodologies or whether the expert’s conclusions have sufficient
      factual support. Those are questions for the jury to decide.

Walsh, 234 A.3d at 458 (footnote omitted).

                                     - 12 -
J-A17020-22



     Here, the trial court addressed Appellant’s claim as follows:

     In this case, Dr. O’Brien testified at trial that at the time of the
     murders Appellant was suffering from substance induced
     psychosis or paranoia. N.T. Trial, 11/4/21, at 151. He explained
     the underpinnings of his opinion include: the description by her of
     having never been more terrified in her life during that period of
     time immediately preceding the offense, and she was “acutely,
     acutely symptomatic and severely symptomatic;” and that the
     acute episode was very transitory, according to the evidence in
     the case and from her correctional records after arrest and entry
     into custody. Id. at 151. Therefore, [it was] his opinion that the
     transitory nature, and the acuity, is consistent with a substance
     induced psychotic disorder. Id. at 157. Dr. O’Brien opined that
     “substance induced psychotic disorder contemplates that a person
     can be symptomatic from the use of an affecting agent, a drug or
     whatever, for up to 30 days.” Id. at 155.

     In reaching his opinion, Dr. O’Brien relied on conventional
     scientific methods. He completed a psychiatric evaluation of
     Appellant. He interviewed her and conducted a mental status
     examination upon her. He further reviewed materials forwarded
     to him in connection with this case, including: various police
     incident reports from 2007, 2011, and 2019; investigative
     materials from the Montgomery County Detective Bureau and
     West Norriton Police Department which included statements to
     police by Appellant, [Appellant’s minor son], various family
     members, and included Ms. Frost’s and Appellant’s cellular phone
     records; the autopsies; criminal complaint and affidavit of
     probable cause; records regarding Appellant from the
     Montgomery County Correctional Facility from March 11, 2019
     through November 1, 2019; and the defense report by Dr.
     DeMatteo.

     Appellant failed to [make] a showing that Dr. O’Brien’s expert
     testimony was based upon novel science. In fact, Dr. O’Brien’s
     diagnosis of drug induced psychosis is in fact a well-accepted and
     recognized condition as set forth in the DSM-5. See Exhibit “C-
     57,” at 25. In his report and in his testimony at trial he thoroughly
     explained his process of diagnosis and of his evaluation of
     Appellant. He further explained his rationale in support of his
     diagnosis. None of his methodology relied on novel science.
     Further, on cross-examination, [Appellant’s] counsel specifically
     questioned Dr. O’Brien about his opinion regarding how long

                                    - 13 -
J-A17020-22


      marijuana lasts in someone’s system. It was left to the trier of
      fact, to weigh Dr. O’Brien’s answer to that question. Accordingly,
      a Frye hearing was properly denied.

Trial Ct. Op. at 25-26 (some citations and footnotes omitted, some formatting

altered).

      Based on our review of the record, we discern no abuse of discretion by

the trial court in denying Appellant’s request for a Frye hearing. See Walsh,

234 A.3d at 456; Buttaccio, 175 A.3d at 315. As noted by the trial court,

Appellant failed to establish that Dr. O’Brien’s expert opinion was based on

novel scientific evidence.    See Bonnett, 239 A.3d at 1102.             Therefore,

because the trial court did not have “articulable grounds” to believe that Dr.

O’Brien failed to apply an accepted scientific methodology in a conventional

fashion, the trial court correctly concluded that a Frye hearing was

unwarranted. See id. Accordingly, Appellant is not entitled to relief.

                 Factual Basis for Dr. O’Brien’s Testimony

      Appellant also claims that there was no factual basis for Dr. O’Brien’s

opinion that Appellant had been “operating under the influence of a marijuana-

induced psychosis at the time of the killings.”         Appellant’s Brief at 33.   In

support,    Appellant   asserts   that    “no     marijuana   was   recovered   from

[Appellant’s] person, at the crime scene, or in her vehicle and [Appellant] did

not appear to be under the influence of a controlled substance when

questioned by police.” Id. at 34. Further, Appellant contends that the only

evidence supporting Dr. O’Brien’s opinion was “the presence of marijuana

paraphernalia in her bedroom that tested positive for THC and statements

                                         - 14 -
J-A17020-22



from [Appellant’s] family and ex-husband that she was an occasional

marijuana user.”    Id.   Therefore, Appellant concludes that Dr. O’Brien’s

testimony had no factual basis and she is entitled to a new trial.

      When reviewing evidentiary claims, our standard of review is as follows:

      Questions concerning the admissibility of evidence are within the
      sound discretion of the trial court and we will not reverse a trial
      court’s decision concerning admissibility of evidence absent an
      abuse of the trial court’s discretion. An abuse of discretion is not
      merely an error of judgment, but is rather the overriding or
      misapplication of the law, or the exercise of judgment that is
      manifestly unreasonable, or the result of bias, prejudice, ill-will or
      partiality, as shown by the evidence of record. If in reaching a
      conclusion the trial court overrides or misapplies the law,
      discretion is then abused and it is the duty of the appellate court
      to correct the error.

Commonwealth v. LeClair, 236 A.3d 71, 78 (Pa. Super. 2020) (citation

omitted), appeal denied, 244 A.3d 1222 (Pa. 2021).

      Rule 703 of the Pennsylvania Rules of Evidence provides:

      An expert may base an opinion on facts or data in the case that
      the expert has been made aware of or personally observed. If
      experts in the particular field would reasonably rely on those kinds
      of facts or data in forming an opinion on the subject, they need
      not be admissible for the opinion to be admitted.

Pa.R.E. 703.

      It is well settled that “[e]xpert testimony is incompetent if it lacks an

adequate basis in fact.” Helpin v. Trustees of the Univ. of Pennsylvania,

969 A.2d 601, 617 (Pa. Super. 2009) (citation omitted). As such, an expert’s

testimony must be “based on more than mere personal belief,” and “must be




                                     - 15 -
J-A17020-22



supported by reference to facts, testimony or empirical data.” Snizavich v.

Rohm & Haas Co., 83 A.3d 191, 195 (Pa. Super. 2013) (citations omitted).

      Further, our Supreme Court has explained:

      An expert cannot base his opinion upon facts which are not
      warranted by the record. No matter how skilled or experienced
      the witness may be, he will not be permitted to guess or to state
      a judgment based on mere conjecture. . . . To endow opinion
      evidence with probative value it must be based on facts proven or
      assumed, sufficient to enable the expert to form an intelligent
      opinion. The opinion must be an intelligent and reasonable
      conclusion, based on a given state of facts, and be such as reason
      and experience have shown to be a probable resulting
      consequence of the facts proved. The basis of the conclusion
      cannot be deduced or inferred from the conclusion itself. In other
      words, the opinion of the expert does not constitute proof of the
      existence of the facts necessary to support the opinion.

City of Philadelphia v. W.C.A.B. (Kriebel), 29 A.3d 762, 770 (Pa. 2011)

(citation omitted).

      Here, the trial court addressed the factual basis for Dr. O’Brien’s opinion

as follows:

      Dr. O’Brien did not testify that Appellant was operating under the
      influence of marijuana at the time of the murders. Rather, he
      stated that her prior marijuana ingestion triggered a drug-induced
      psychosis, which in turn led to the paranoia causing Appellant to
      fear for her safety leading to the murders. Therefore, the question
      is whether there was a sufficient factual foundation for Dr.
      O’Brien’s opinion that she suffered from drug-induced psychosis.

                                 *     *      *

      At trial, Appellant’s brother, Ibraheem Choudhry testified that he
      knew her to be a marijuana user in the past. On March 12, 2019,
      after his sister’s arrest, he went to her residence in Folsom,
      Delaware County, with her ex-husband, Nate Skacel. They went
      there to pick up clothes, toys, and toiletries for her son. While
      there he observed marijuana paraphernalia.

                                     - 16 -
J-A17020-22


      In addition, Mr. Skacel testified that while they were married he
      knew her to be a marijuana user. He also observed the marijuana
      paraphernalia on March 12, 2019, at her residence.

      Appellant in her testimony admitted to occasional marijuana use,
      but denied using it on March 7, 2019. On cross-examination,
      Appellant didn’t remember the last date of her marijuana use, but
      stated that it was probably the last time she had her menstrual
      cycle.

      It’s not dispositive of this issue that Appellant was not found with
      marijuana on her person or in her car at the time of her arrest, or
      that she was not under the influence of marijuana three days after
      the murders on March 10, 2019, when she provided a statement
      to police. The fact that marijuana paraphernalia was found to be
      in her home two days after her arrest, is relevant and makes more
      probable that her delusional behavior might have been brought on
      by psychosis caused by marijuana use. It could be inferred from
      the marijuana evidence that Appellant had been currently using it
      at the time of the murders. Importantly, Dr. O’Brien testified that
      marijuana can cause psychosis up to 30 days after it was ingested.
      He stated that “substance induced psychotic disorder
      contemplates that a person can be symptomatic from the use of
      an affecting agent, a drug or whatever, for up to 30 days.” The
      fact that Appellant was not currently under the influence at the
      time of her arrest, or that marijuana was not found on her person
      or in her car, several days after the murders, is not the end of the
      psychiatric analysis.

Trial Ct. Op. at 27, 33-35 (citations omitted).

      Based on our review of the record, we discern no abuse of discretion by

the trial court. See LeClair, 236 A.3d at 78. The record reflects that Dr.

O’Brien’s opinion was based on testimony about Appellant’s history of

marijuana use, his own observations of Appellant during the forensic

interview, and his own expertise in distinguishing between mental disorders

and drug-induced psychosis.     Therefore, we agree with the trial court that




                                     - 17 -
J-A17020-22



there was a sufficient factual basis for Dr. O’Brien’s opinion. See Kriebel, 29

A.3d at 770. Accordingly, Appellant is not entitled to relief.

                            Weight of the Evidence

       In her final claim, Appellant claims that the verdict of guilty but mentally

ill “shock[ed] the [conscience] since the evidence was far more consistent with

legal insanity, i.e., that [Appellant] was incapable of knowing [the] nature and

quality of her actions.” Appellant’s Brief at 36. In support, Appellant argues

that there were “glaring inconsistencies” between Dr. O’Brien’s conclusion

about drug-induced psychosis and the testimony provided by other witnesses.

Id. at 38. Therefore, Appellant concludes that she is entitled to a new trial.

Id.

       In reviewing a weight claim, our Supreme Court has explained:

       Appellate review of a weight claim is a review of the exercise of
       discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. Because the trial judge has
       had the opportunity to hear and see the evidence presented, an
       appellate court will give the gravest consideration to the findings
       and reasons advanced by the trial judge when reviewing a trial
       court’s determination that the verdict is against the weight of the
       evidence. One of the least assailable reasons for granting or
       denying a new trial is the lower court’s conviction that the verdict
       was or was not against the weight of the evidence and that a new
       trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations and

emphasis omitted). “An abuse of discretion is not a mere error in judgment

but,   rather,   involves   bias,   ill     will,   partiality,   prejudice,   manifest




                                          - 18 -
J-A17020-22



unreasonableness, or misapplication of law.” Commonwealth v. Kane, 10

A.3d 327, 333 (Pa. Super. 2010) (citation omitted).

         Here, as noted previously, the trial court concluded that Appellant

waived her challenge to the weight of the evidence. See Trial Ct. Op. at 36.

In any event, the trial court concluded that even if Appellant properly

preserved this issue, she would not be entitled to relief. Id. Specifically, the

trial court explained: “This [c]ourt sat as the fact-finder and credited the

testimony of Dr. O’Brien in that at the time of the murders Appellant suffered

from marijuana-induced psychosis, and that she understood the nature of her

actions were wrong. Accordingly, this weight claim should be rejected.” Id.

at 37.

         Based on our review of the record, we discern no abuse of discretion by

the trial court in rejecting Appellant’s weight claim. See Clay, 64 A.3d at

1055.     The trial court credited Dr. O’Brien’s testimony that Appellant was

suffering from marijuana-induced psychosis at the time of the murders. See

Trial Ct. Op. at 37.      Although Appellant disagrees with the trial court’s

credibility determination, “[i]t is not within the province of this Court to re-

weigh the evidence and substitute our judgment for that of the fact-finder.”

Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa. Super. 2017) (citations

omitted); see also Commonwealth v. Flor, 998 A.2d 606, 626 (Pa. 2010)

(emphasizing that “credibility determinations rest solely within the purview of

the fact-finder” (citations omitted)). Therefore, Appellant is not entitled to

relief. Accordingly, we affirm.

                                      - 19 -
J-A17020-22



     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2022




                                 - 20 -